Citation Nr: 1024454	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  06-19 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Veteran represented by:	Mark Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to 
October 1987.

This matter was last before the Board of Veterans' Appeals 
(Board) in October 2007, on appeal of a July 2004 rating 
decision of the Jackson, Mississippi regional office (RO) of 
the Department of Veterans Affairs (VA).  The Board denied 
the Veteran's claims for service connection.

The Veteran appealed the Board's 2007 decision to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Veteran and VA filed a Joint Motion for Remand with the 
Court.  In a November 2008 Order, the Court remanded the 
claim to the Board for compliance with the instructions in 
the October 2008 Joint Motion for Remand.

In June 2007, the Veteran, accompanied by his former 
authorized representative, appeared at a hearing held before 
the below-signed Veteran's Law Judge in Jackson, Mississippi.  
A transcript of that hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As an initial matter, the Board observes that the Veteran has 
not been notified as to how VA assigns disability ratings and 
effective dates (as required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)).  As the claims on appeal are being remanded 
for further development, the RO should send a letter inviting 
the Veteran to submit any evidence not yet associated with 
the claims file and informing him as to disability ratings 
and effective dates, in compliance with Dingess.

As noted above, this matter was remanded to the Board by a 
November 2008 Order.  An October 2008 Joint Motion for Remand 
directed that the Board ensure compliance with VA's duty to 
assist by attempting to obtain records relevant to the 
Veteran's claims.  Specifically, the Joint Motion noted that 
the Veteran had informed the Board during a June 2007 hearing 
that a VA neurosurgeon, Dr. S., informed him that a post-
service automobile accident had aggravated underlying, 
service-related, neck, back, and shoulder injuries.  The 
Joint Motion further stated that VA had a duty to obtain any 
record of such an opinion by Dr. S as pertinent evidence.

The Board observes that, of record prior to the issuance of 
the 2008 Joint Motion, is a September 2004 VA medical record, 
written by Dr. S., stating that the Veteran injured his neck, 
back, and thoracic area while playing rugby during service, 
later experienced a 1998 motor vehicle accident, and, 
"subsequently, he had increased symptoms."

Upon careful review of the claims file, the Board has 
determined that additional development of the record is 
necessary prior to the issuance of a decision.  

The Court has held that a medical examination report must 
contain not only clear conclusions with supporting data, but 
a reasoned medical explanation connecting the two.  Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was 
afforded a VA examination in September 2006, and, although 
the examiner noted that the Veteran was injured during 
service and sought medical treatment (and was diagnosed with 
spondylolisthesis) in between service and the subsequent 
motor vehicle accident, he did not discuss this intervening 
medical history or the Veteran's contentions of continuity 
of symptomatology in his opinion.  In an examination report, 
an examiner must acknowledge and discuss a veteran's report 
of continuity of symptomatology.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007).  

Further, the examiner did not note or discuss private 
medical records showing that the Veteran experienced two (2) 
on the job injuries to his back (in 1992 and 1993 while 
unloading boxes from a truck) or a May 1999 record stating 
that he experienced two motor vehicle accidents.  VA has a 
duty to provide medical examinations conducted by medical 
professionals with full access to, and review of, a 
veteran's claims folder.  Flash v. Brown, 8 Vet. App. 332, 
339-340 (1995).

The Board also observes that, subsequent to the 2006 VA 
examination, the Veteran submitted two (2) private medical 
opinions, dated July 2007, indicating that injuries incurred 
in service were aggravated by subsequent injury during a 
motor vehicle accident.

Under the duty to assist, a medical examination or medical 
opinion is necessary if the record contains competent 
medical evidence of a currently diagnosed disability and 
evidence that a disability may be associated with an 
established in-service event.  38 C.F.R. § 3.159(c)(4) 
(2009); see Charles v. Principi, 16 Vet. App. 370 (2002).  
As the Veteran has presented evidence that current 
disabilities may be related to injuries incurred in service, 
and the 2006 VA examiner did not discuss pertinent evidence 
or the contentions of continuity of symptomatology, the 
Board finds that an additional examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must afford the Veteran 
an additional opportunity to submit any 
information that is not evidenced by the 
current record, to include, but not 
limited to, any additional VA, or non-
VA, treatment.  In so doing, the RO/AMC 
must ensure that its notice meets the 
requirements of Dingess (cited to 
above), particularly as to the 
assignment of disability ratings and 
effective dates.  The Veteran should be 
provided with the necessary 
authorizations for the release of any 
private treatment records not currently 
on file.  The RO/AMC must then obtain 
these records and associate them with 
the claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform him and provide him an 
opportunity to submit copies of the 
outstanding medical records.

2.  The RO/AMC must then schedule the 
Veteran for a VA examination at an 
appropriate location to obtain a new 
medical opinion as to whether he 
currently experiences any neck, back, or 
right shoulder disabilities as the result 
of active duty service.  The following 
considerations will govern the 
examination:

a.	The entire claims folder and a 
copy of this remand must be made 
available to the examiner in 
conjunction with the examination.  
The examination report must reflect 
review of pertinent material in the 
claims folder.

b.	After reviewing the claims file 
and examining the Veteran, the 
examiner must provide current 
findings and diagnoses of any current 
neck, back, or right shoulder 
disabilities.  The examiner also must 
provide an opinion as to the etiology 
of any such disability, specifying 
whether the disability began in 
service and noting the Veteran's 
contentions of continuity of 
symptomatology.  

c.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification 
of pertinent evidence of record, to 
specifically include, but not limited 
to: service treatment records 
reflecting 1984 in-service injury and 
the 1987 separation examination 
noting continuity of symptomatology 
since injury in 1984; 1993 medical 
records reflecting two (2) on the job 
injuries (lifting boxes out of 
trucks); a May 1999 private record 
noting two prior motor vehicle 
accidents; a December 1998 private 
medical note stating that the Veteran 
denied experiencing any symptoms 
prior to the motor vehicle accident; 
the September 2004 note from Dr. S 
stating that the Veteran's pre-
existing symptoms increased after the 
motor vehicle accident; the opinion 
of the September 2006 VA examiner; 
and the two July 2007 private medical 
opinions.

d.	If the examiner is unable to 
render an opinion without resort to 
speculation, he or she should explain 
why and so state. 

e.  Any necessary tests or studies 
must be conducted and all clinical 
findings should be reported in 
detail and correlated to a specific 
diagnosis.  

3.  After the above has been completed, 
the RO/AMC must review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, it must be returned to the 
providing physician for corrective 
action.

4.  Thereafter, the RO/AMC must 
consider all of the evidence of record 
and readjudicate the Veteran's claims.  
If the benefits sought remain denied, 
the Veteran and his counsel must be 
provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned 
to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility 
to report for any examination and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2009).   In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.   It should also be indicated whether any sent 
notice was returned as undeliverable.

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It 
has been held that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


